t c memo united_states tax_court mark massingill and indra massingill petitioners v commissioner of internal revenue respondent docket no filed date mark and indra massingill pro sese david w sorenson for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax respondent also determined an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions the issues remaining for our consideration are whether in petitioners were engaged in an activity for profit pursuant to sec_183 and whether petitioners are liable for the addition_to_tax under a for findings_of_fact some of the facts have been stipulated and are so found petitioners resided in modesto california at the time the petition in this case was filed mark massingill petitioner is an individual proprietor who at various times has engaged in engineering and metal mining and refining activities these activities included but were not limited to the engineering and fabrication of industrial controls and laboratory instruments recovering refining and selling mercury testing and examining mineral properties and miscellaneous researching and developing the activity in question metal mining and refining does not involve the employment of individuals other than petitioner petitioner developed his knowledge of the metal mining and refining field from an interest that began in his childhood he possessed a rock collection upon which he performed chemical analyses of minerals and ore specimens petitioner fabricated his own chemicals such as nitric and hydrochloric acids in order respondent has conceded that the sec_6662 penalty is not applicable in this case to perform these experiments in high school petitioner studied chemistry in college petitioner majored in chemistry mathematics and physics petitioner also had performed some electrical engineering course work subsequently petitioner terminated his college education in order to work full time as an electrical technician later petitioner independently started a part-time business entailing the purchase of laboratory instruments at u s government surplus sales then he reconditioned and resold these items to laboratories in date petitioner began working full time on his own behalf his desire at that time was to be self-employed in order to do technical research_and_development petitioner would engineer fabricate and service controls for industrial fine equipment these operations were petitioner’s primary income during and in petitioner began to experiment with recovering mercury from scrap batteries obtained from the u s general services administration and u s department of defense dod surplus sales petitioner was spurred by the fact that in the price of mercury increased in the new york commodities market from slightly more than dollar_figure a pound to close to dollar_figure a pound in past years the price of mercury had been close to dollar_figure dollar a pound the surplus scrap batteries purchased ranged from watch batteries to 20-pound batteries petitioner developed a technique to extract and refine mercury from scrap batteries and put the resulting solution in bottles petitioner sold the reclaimed mercury to individuals and entities in the gold mining industry for use in extracting the metal from ores sometime in petitioner began experiencing competition from an individual who was also recovering mercury from batteries the competitor obtained batteries from the same sources as petitioner by petitioner’s primary source_of_income was the recovery and sale of purified mercury directly to users sometime in the state of california imposed hazardous waste regulations that rendered scrap battery processing impractical for petitioner in the california department of health services toxic substances control program dhs began requiring the dod to deliver mercury only to a california hazardous waste permitted facility petitioner was not able to obtain a hazardous waste facility permit which would have required extensive engineering documentation and prohibitively high hazardous and environmental insurance hence it was impractical for petitioner to proceed with mercury reclamation from scrap batteries because of the costs associated with a hazardous waste facility permit nevertheless petitioner attempted to continue in the mercury business with sources other than batteries until he ultimately ceased selling mercury on date in in response to petitioner’s cessation of the activity of extracting mercury from batteries petitioner’s wife began outside employment petitioner’s wife was employed full time as an assistant controller in a local television station from to subsequently she became the controller for that station before petitioner and his wife relied upon income from petitioner’s mercury extraction activity as their sole source_of_income after mrs massingill’s income became the source of petitioners’ daily living_expenses furthermore from to the reclamation of mercury was not petitioner’s sole activity petitioner continued to perform industrial instrumentation and control as well as a variety of research_and_development projects petitioner began doing test extractions of metals from ores and minerals as well as the examination of properties and performing amalgamation assays however during those years the recovery_of mercury from sources other than scrap batteries continued to be the primary activity for petitioner petitioner advertised mercury for sale in a periodical called the california mining journal sometime in petitioner prepared a prospectus and attended a trade_show for the gold mining industry involving both hobby and commercial interests the prospectus explained petitioner’s sale policies to prospective clients it was distributed by massingill metals and includes petitioner’s phone number address and business hours it states that any quantity of mercury may be ordered although clients are cautioned that some large orders may require additional time the material also incorporates information on suggested uses for mercury in refining processes such as amalgamating gold or recovering gold from ores the amount and the grade of mercury to be supplied determined the prices quoted by petitioner the document states that base prices for mercury on the west coast were related to but not necessarily governed by the new york and german markets' spot price in petitioner incorporated within his sales material procedures for dealing with a mercury spill along with other general health and safety hazard information on date in response to a complaint alleging the illegal storage disposal and transportation of hazardous waste dhs conducted an inspection of petitioner’s shop and work premises after several inspections dhs alleged that petitioner violated environmental regulations dhs alleged that paints thinners solvents oils mercury batteries acids and caustics were haphazardly stored in and around a large barn which comprised petitioner’s work area large amounts of toxic ash generated by petitioner’s reclamation of mercury were allegedly also found on site dhs alleged that these quantities of army surplus salvage were a threat to public health and the environment on date dhs served petitioner with a remedial action order rao the rao provided that petitioner was to perform certain enumerated remedial actions and failure to comply would result in dhs commencing proceedings to clean up the site petitioner would be liable for all direct and indirect_costs associated with dhs cleaning up the site itself in petitioner and dhs engaged in an exchange of letters in which petitioner sought administrative relief which ultimately was denied dhs subsequently found petitioner’s efforts at compliance to be unsatisfactory on date dhs informed petitioner that he was not in compliance with the rao and that dhs would be instituting cleanup procedures of the property on date dhs informed petitioner that a contractor would be commencing inventory activities of hazardous substances at the work site on date actual inventory was performed sometime in the summer of petitioner was informed in a letter dated date that the inventory was complete petitioner was further informed that hazardous substances in allegedly deteriorated containers would be packaged and disposed of on date dhs obtained a court order to enter the property and commence cleanup operations sometime after that date dhs’s contractor seized the allegedly hazardous materials located in petitioner’s work area in petitioner spent approximately months addressing issues raised by dhs he intended to mitigate damage to his activities preserve his assets and ultimately resume work without interference from dhs petitioner spent the first months of the year filling out an inventory of the materials stored in his work area petitioner corresponded with dhs in order to secure information and obtain administrative relief petitioner also consulted with attorneys in the matter after the seizure of the materials by dhs petitioner expended money to erect a fence on the property pursuant to dhs’s specifications this measure was intended to restrict public access to the allegedly hazardous materials still present at the property petitioner spent several hundred dollars in efforts to comply with dhs’s requirements by over packing materials petitioner also spent approximately month in fabricating equipment for customers he worked on a prototype device that was a waste water cleaning machine with a pressure washer the device was intended to remove oils from contaminated water petitioner also had other projects for which he had orders the remainder of the time was spent on general maintenance and shop housekeeping for example on date petitioner placed zinc bearing residue on the ground for weed control other such maintenance activities included the cleaning painting and lubrication of machinery disassembly of apparatus for recovery_of components and storage organization of parts and supplies petitioner maintained a contemporaneous daily record of his activities during and until date at that time for personal reasons petitioner ceased recording the information in the logs petitioner partially resumed maintenance of the journal in and with more detail in this journal is simply a bound collection of notebook lined paper the days month and year are individually handwritten the record itself indicates the month on top of the paper and shows the days per line on the sheet of paper the last two digits of the year are inscribed in the upper left-hand corner of the paper many of the entries consist of unexplained abbreviations the handwriting is consistent with no deviation in writing style throughout all of the daily record the record is not overly detailed and it appears that petitioner generally was involved in one activity per working day in through mid-1988 petitioner was busy every day from mid-1988 large gaps in the days shown on the daily record appear in the daily record shows that petitioner was involved in the first months of the year with inventory preparation on behalf of dhs petitioner notes the seizure of materials in date the daily record also reflects that petitioner visited law librarie sec_5 out of the last months of the calendar_year petitioner also maintained records of sales of mercury to clients from to this sales record lists order numbers the name of the clients whether there was a small order labor charge how many pounds the order was and the total charged with differing prices for in or outside of california petitioner had more customers inside the state of california than outside from to petitioner observed the proprietor of valley smelting a successful business which was also involved in metal mining and refining activities this person performed a variety of activities such as recovering and refining lead and mercury from scrap batteries recovering metals from ores and ore samples manufacturing irrigation valves and operating a mercury mine petitioner consulted with the proprietor in order to determine the best means of business operation petitioner chose work that was interesting and not immediately profitable whenever i had the cash to indulge i did so when petitioner needed income in his business he would do things that were more mundane less interesting but immediately profitable such as industrial controls fabricating equipment petitioner has been able to find work whenever he needed it i’ve always been able to make sales of that sort whenever i have needed to do so petitioner however attempted to make the business profitable by trying to obtain a large margin between the sales_price and the cost_of_goods_sold in time petitioner was not able to obtain metallic mercury from scrap batteries hence he was unable to maintain a large margin between the sales_price and the cost of goods the metal refining activities performed by petitioner took place on a 50-acre parcel that was mostly farm_land petitioner’s father farmed the land and petitioner had a shop in a barn on that property the land around the barn and a nearby house were also utilized by petitioner in his work petitioner and his wife resided in a home also owned by petitioner’s parents which was one-quarter of a mile away from the property in question petitioners’ schedule c gross_income cost_of_goods_sold cogs expenses and net gain_or_loss from through are as follows year gross_income cogs expenses gain loss dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number no record no record no record big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1the parties stipulated to a dollar_figure gain for and a dollar_figure loss for however the correct amounts appear to be a dollar_figure gain for and a dollar_figure loss for the schedule c cost_of_goods_sold for in the amount of dollar_figure consisted of large batteries these batteries were seized by the state of california opinion respondent has conceded that petitioner has substantiated the amounts in controversy the primary issue to be decided is whether petitioner's metal mining and refining activities for constituted an activity engaged in for profit within the meaning of sec_183 petitioner contends that his metal mining and refining activity was entered into with a profit objective respondent contends that petitioner’s metal mining and refining activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 sec_183 sec_183 provides that if an activity engaged in by an individual is not engaged in for profit no deduction attributable to such activity shall be allowed except as provided in sec_183 an activity_not_engaged_in_for_profit means any activity other than one for which deductions are allowable under sec_162 or under paragraphs or of sec_212 sec_183 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred in carrying on a business sec_212 allows a deduction for all the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income whether deductions are allowable under sec_162 or sec_212 depends on whether the taxpayer engaged in the activity with the in the case of an activity_not_engaged_in_for_profit sec_183 allows a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit sec_183 allows a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent the total gross_income derived from the activity exceeds the deductions allowed by sec_183 objective of making a profit 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir the taxpayer's expectation of profit need not be a reasonable one however the taxpayer must have a bona_fide objective to make a profit 91_tc_371 85_tc_557 72_tc_28 70_tc_715 affd without published opinion 607_f2d_995 2d cir affd on another issue 615_f2d_578 2d cir whether a taxpayer has the requisite profit objective is a question of fact to be resolved on the basis of all of the facts and circumstances of the particular case 72_tc_411 affd without published opinion 647_f2d_170 9th cir dunn v commissioner supra pincite the taxpayer bears the burden_of_proof on this issue rule a 290_us_111 greater weight is given to objective facts than a taxpayer's statement of intent beck v commissioner supra pincite 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs provides a nonexclusive list of factors relevant to the issue as to whether the taxpayer has the requisite profit objective these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used by the taxpayer may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved not all of these factors are applicable in every case and no one factor is controlling 88_tc_464 86_tc_360 allen v commissioner t c pincite no one factor nor a majority of the factors is determinative and we do not reach our conclusion by merely counting the factors that support each party's position taube v commissioner supra pincite dunn v commissioner supra pincite the manner in which the taxpayer carries on the activity petitioner contends that he conducted his activity in a businesslike manner however petitioner did not maintain adequate and accurate books of accounts and records of income and expenses of the metal mining and refining activities petitioner testified that he maintained timely contemporaneous_records of his activities however the extensive and businesslike records of sales of mercury which only go up to is not duplicated for any other aspect of the metal mining and refining activity in petitioner also submitted a daily log of his activities which incorporates however much of what is written down in that journal contains unexplained abbreviations there are blank spaces for a large number of days each month for moreover petitioner’s compendium is not an adequate substitute for books_or_records of income and expenses for example unlike the records of sales of mercury this does not list customers the kind of work performed and the amounts charged if any thus we cannot say that petitioner maintained adequate and accurate books of accounts petitioner’s marketing activities were at best minimal he advertised in the california mining journal petitioner distributed a prospectus on his sales policies to possible clients he also attended trade shows where he could meet prospective customers the records of sales of mercury show that most of petitioner’s clients came from within california there were very few clients who were from out of state other than the above factors petitioner presented no evidence that he actively sought business petitioner has not specifically shown any other marketing activities in in addition petitioner had no business plan at trial petitioner testified that he did not expect to earn a profit immediately during before the dispute with dhs he expected to do so in but did not do so the record reflects that petitioner suffered years of losses up to and including the taxable_year petitioner had no business plan to address the accumulating and expected losses while it is likely that petitioner entered into the metal mining and refining activity with a profit objective the extended record of losses without abatement devalued the activity into one that provided an offset to petitioners’ other income the expertise of the taxpayer and his advisers petitioner developed since childhood the technical knowledge skill and interest in the metal mining and refining field petitioner also observed the proprietor of valley smelting a similar concern allegedly also involved in a similar activity finally by petitioner had a competitor who was also recovering mercury from scrap batteries petitioner did not demonstrate how he utilized the information gathered to address any business decisions confronting his activity such as the rates of continuing losses although petitioner’s wife was a controller possessing financial skills to develop and operate a business plan the record does not demonstrate that her skills were utilized the time and effort expended by the taxpayer in carrying on the activity petitioner spent a minimal amount of time carrying out the activity in he spent approximately month on the production_of_income in he contends however that the state of california prevented him from earning money in his pursuit we recognize that the fact that the taxpayer devoted less than full time to the activity does not necessarily indicate the lack of a profit objective where the taxpayer employs competent and qualified persons to carry on the activity sec_1_183-2 income_tax regs however this is not the situation here this activity was maintained alone by petitioner although petitioner chose to engage in a personal pursuit for relief from the environmental regulations he did nothing to remedy his lack of income or to reduce his expenses by his testimony petitioner spent several months in addressing compliance issues with dhs we find that petitioner was genuinely motivated by the desire to preserve his assets on the other hand we think that the minimal amount of time petitioner spent in this activity does not support his contention that he was engaged in this activity with a profit objective in the expectation that assets used in the activity may appreciate in value petitioner did not present any evidence that any of the assets used in his metal mining and refining activity would appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities petitioner did not present any evidence that he had been involved or demonstrated any success in any similar or dissimilar type of activity the taxpayer’s history of income or losses with respect to the activity although no one factor is determinative of the taxpayer’s objective to make a profit a record of substantial losses and the unlikelihood of achieving a profitable operation is highly probative of the taxpayer’s true objective golanty v commissioner t c pincite sec_1_183-2 income_tax regs petitioner’s main argument in this case is that the activities of a state_agency prevented him from operating a profitable activity during petitioner’s difficulties with dhs resulted in prolonged delay and ultimately in the seizure of significant portions of petitioner’s inventory that was allegedly hazardous waste petitioner knew or should have known he was engaged in a business that involved dangerous or hazardous chemicals performing metal mining and refining operations required adherence at least to a degree to minimal environmental regulations which represented a cost of doing business in this particular field petitioner did not comply and when confronted with the environmental regulations he chose to engage in lengthy litigation the dispute with dhs was not an unforeseen circumstance that prevented petitioner from obtaining a profit in this activity sec_1_183-2 income_tax regs the fact remains that petitioner had zero net_income from his metal mining and refining activity in and this was a 7-year trend the cost_of_goods_sold has diverged over the years but in general there is a decrease finally petitioner’s gross_income steadily declined leading up to while expenses remained relatively stable furthermore we notice that petitioner’s expenses were not demonstrably affected by the cessation of the activity of selling mercury in hence we believe that the shortfall was not due to the dispute with dhs but rather that the activity itself could not reasonably be expected to result in a profit and because petitioner took no measures to reduce his expenditures_for unprofitable activities the amount of occasional profits earned if any the record demonstrates profitability only in of the earliest of years the years up to and including demonstrate consistent losses similar in magnitude the financial status of the taxpayer the metal mining and refining activity was profitable only in the first few years all subsequent years show losses of a considerable scope also there existed no financial pressure or incentive on petitioner to pursue work that was consistently profitable in fact the support of petitioner’s parents and wife allowed petitioner to sustain the losses_incurred in the activity year after year petitioner’s parents provided the use of a residence and a barn where the activity was conducted petitioner’s wife’s wages earned met living_expenses which allowed petitioner to maintain the activity in question the elements of personal pleasure or recreation involved in the activity the record clearly demonstrates that petitioner has been strongly interested in the field of metal mining and refining since he was a youth it was this interest that motivated petitioner to get involved in the metal mining and refining activity petitioner testified that the aspects of that particular activity were interesting to him he noted that this activity was not immediately profitable we believe that engaging in this activity provided significant pleasure to petitioner hard work alone is not enough to establish a profit-seeking objective feldman v commissioner tcmemo_1986_287 while the metal mining and refining activity is hard physical work and may not seem pleasurable to some petitioner enjoyed this activity and lifestyle in addition petitioner had a propensity to pursue these activities which he found pleasurable such as research he would pursue less desirable income-producing activities only to the extent that it would serve to finance his enjoyable non-income-producing pursuits after considering the entire record we hold that petitioner did not engage in the activity of metal mining and refining during with the bona_fide objective of making a profit other than his self-serving testimony we find that petitioner did not present any evidence that supported his position that he had an actual and honest objective of making a profit from his metal mining and refining activity petitioner based on his losses should have been aware that the activity was either incapable of generating a profit or that his performance and assumptions were seriously flawed however the record does not show that petitioner had a business plan to stem or assuage the losses hence we find that petitioner has failed to carry his burden of proving that he engaged in that activity with a profit objective we hold that petitioner was not engaged in an activity for profit under sec_183 accordingly we sustain respondent on this issue failure_to_file finally we decide whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a timely return sec_6651 provides for an addition_to_tax of percent of the amount of income_tax required to be shown on the return if such failure_to_file is for not more than month with an additional percent for each month such failure continues not to exceed percent the addition_to_tax under sec_6651 applies unless the taxpayer establishes that the failure_to_file did not result from willful neglect and that the failure_to_file was due to reasonable_cause willful neglect has been construed to mean a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause requires a taxpayer to demonstrate that he or she exercised ordinary business care or prudence petitioner’s tax_return was signed by the petitioners on date and received by respondent on date petitioner has failed to present any evidence of reasonable_cause for filing his return late therefore petitioner is liable for the addition_to_tax under sec_6651 to reflect the foregoing decision will be entered under rule
